DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed September 19, 2022. Claim 11 has been amended. Non-elected claims 1-10 stand as withdrawn. Claims 11-18 are examined below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.
The previously pending rejection under 35 U.S.C. § 112(b) is withdrawn in response to Applicant’s claim amendments.
Regarding the rejection under 35 U.S.C. § 101, Applicant references limitations from the body of claim 11 and asserts that these limitations “recite a specific technical solution for generating itineraries for flight combinations.” (Page 11 of Applicant’s response) It is not clear what Applicant asserts to be the specific technical improvement. Aside from simply “storing the itinerary in a network accessible memory for access by users located remotely from one another,” the remaining claim limitations are all directed to details of the abstract ideas. As explained in the rejection, the gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to managing and scheduling business operations, including flights and flight crew (i.e., organizing human activity). Furthermore, the recitations of calculating likelihoods are examples of mathematical concepts. There are no technical or technological improvements recited in the claims.
Regarding the rejection under 35 U.S.C. § 103, Applicant’s arguments are found to be persuasive. Claims 11-18 are allowed over the prior art of record (including Lamoriniere et al. (US 2015/0276410) in view of Lan et al. “Planning for Robust Airline Operations: Optimizing Aircraft Routings and Flight Departure Times to Minimize Passenger Disruptions.” Transportation Science, Vol. 40, No. 1, February 2006, pp. 15-28) for the reasons presented by Applicant on pages 13-14 of Applicant’s response filed on September 19, 2022, especially in light of the specific combination of all of the steps recited in independent claim 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to grouping flights into an itinerary based on flight delay likelihood without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 11-18)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite  
[Claim 11]	A method, comprising:
	collecting historical traffic data relating to a plurality of flight segments for a first inbound flight and a second inbound flight arriving at an airport within an arrival window, the historical traffic data including delays from a first scheduled arrival time for the first inbound flight and a second scheduled arrival time for the second inbound flight over the plurality of flight segments;
	identifying a first outbound flight and a second outbound flight that are each scheduled for departure from the airport after both the first inbound flight and the second inbound flight are scheduled for arrival at the airport within the arrival window by at least a predefined amount of time, wherein the predetermined amount of time represents a time between the arrival window and a departure window for the first outbound flight and the second outbound flight;
	calculating a first delay likelihood for the first inbound flight arriving at least the predefined amount of time later than the first scheduled arrival time and within or past the departure window for the first outbound flight and the second outbound flight;
	calculating a second delay likelihood for the second inbound flight arriving at least the predefined amount of time later than a second scheduled arrival time and within or past the departure window for the first outbound flight and the second outbound flight;
              identifying that the first delay likelihood is lower than the second delay likelihood indicating the first inbound flight is less likely to be delayed past the predefined amount of time compared to the second inbound flight;
              determining that the first outbound flight has a higher priority than the second outbound flight;
          	in response to identifying that the first delay likelihood is lower than the second delay likelihood, and determining that the first outbound flight has a higher priority than the second outbound flight:
		grouping the first inbound flight and the first outbound flight as a first flight combination in an itinerary, wherein the first flight segment has a predefined highest priority level of a plurality of predefined priority levels; and
		grouping the second inbound flight and the second outbound flight as a second flight combination in the itinerary;
[Claim 12]	wherein the predefined amount of time includes a buffer time based on an amount of time for crew of the first inbound flight or the second inbound flight to transit to either of the first outbound flight or the second outbound flight.
[Claim 13]	wherein the higher priority of the first outbound flight is based on a maintenance priority for an aircraft assigned to the first outbound flight.
[Claim 14]	wherein the higher priority of the first outbound flight is based on a higher number of passengers with connecting flights.
[Claim 15]	wherein the higher priority of the first outbound flight is based on a crew duty time limit and a first duration of the first outbound flight relative to a second duration of the second outbound flight. 
[Claim 16]	receiving the predefined amount of time from a system in which a user specifies a reliability factor for determining which inbound flights to group with which outbound flights, wherein the user does not specify the predefined amount of time.
[Claim 17]	wherein the first inbound flight is grouped with the first outbound flight despite a larger time difference existing between scheduled arrival and departure of the first inbound flight and the second outbound flight than between scheduled arrival and departure of the first inbound flight and the first outbound flight.
[Claim 18]	wherein the first inbound flight has a higher likelihood of arriving late than the second inbound flight and the historical traffic data indicate that the first inbound flight has not arrived later from the first scheduled arrival time than the predefined amount of time.
These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to managing and scheduling business operations, including flights and flight crew (i.e., organizing human activity). Furthermore, the recitations of calculating likelihoods are examples of mathematical concepts.
2A – Prong 2: Integrated into a Practical Application?
No – Independent claim 11 recites “storing the itinerary in a network accessible memory for access by users located remotely from one another.” The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 55, 59).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, in independent claim 11, the itinerary is stored in a network accessible memory for access by users located remotely from one another.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683